DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 11/3/2022 has been entered. Claims 1-20 remain pending in the application. 


Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Coplen et al. (US Patent Application Publication 2014/0380193), referred to as Coplen herein [previously cited].
Carleton et al. (US Patent Number 6,662,210), referred to as Carleton herein [previously cited].
Yu et al. (US Patent Application Publication 2018/0314882), referred to as Yu herein [previously cited].
Takaike (US Patent Number 6,002,862), referred to as Takaike herein [previously cited].

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.



	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coplen.

Regarding claim 1, Coplen discloses a method to facilitate online collaboration, the method comprising (Coplen, Abstract – collaborative whiteboard interface):
granting access to a collaboration space to multiple client devices, each associated with a corresponding one of multiple users, the multiple users including a first user and a second user (Coplen, ¶0045-¶0049 – authentication for multiple users to access the whiteboard);
receiving input from the first user to create a first set of graphical objects in the collaboration space; receiving input from the second user to create a second set of graphical objects in the collaboration space (Coplen, Fig. 1 with ¶0017-¶0022, ¶0042, ¶0052 – interactions include drawing an object on the whiteboard. Fig. 4, ¶0033-¶0035 – multiple remote users are providing interactions to the whiteboard which are viewed by all users);
and applying different visual attributes to graphical objects created by different users to visually identify a creator of each graphical object such that all graphical objects of the first set of graphical objects comprise a first visual attribute and all graphical objects of the second set of graphical objects comprise a second visual attribute that is different than the first visual attribute (Coplen, ¶0023, ¶0035 – each user’s interactions are shown in a different color and/or pattern corresponding to the user. See also Fig. 5 with ¶0037-¶0038).

Regarding claim 2, Coplen discloses the elements of claim 1 above, and further discloses displaying a legend in the collaboration space, the legend identifying the first visual attribute as a visual attribute of all graphical objects created by the first user and the second visual attribute as a visual attribute of all graphical objects created by the second user (Coplen, Figs. 4 and 5 with ¶0034-¶0037 – identification of users and their associated patterns/colors are shown in view 400 and in presence indicators 522, 526. See also view indicator in Fig. 2).

Regarding claim 4, Coplen discloses the elements of claim 1 above, and further discloses a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that are executable by a processor device to perform or control performance of the method of claim 1 (Coplen, ¶0070, ¶0082 – processor executing instructions stored in hardware memory).

Claim(s) 5-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu.

Regarding claim 5, Yu discloses a method to gather graphical objects, the method comprising: receiving input effective to select an attribute and to specify an attribute value of graphical objects in a collaboration space to gather into a container (Yu, Figs. 3A-3B with ¶0064-¶0077, ¶0124-¶0126 – users create notes with metadata tags. Notes are shown on the whiteboard interface);
generating the container; receiving input effective to make duplicates of the graphical objects in the collaboration space (Yu, ¶0090, ¶0101 – duplicate notes created with the same content);
gathering the duplicates of the graphical objects that include the attribute value for the attribute into the container (Yu, Figs. 4A-4C with ¶0053, ¶0081-¶0085, ¶0101 – notes, including duplicate notes, are arranged under a corresponding category label based on the metadata tags);
and leaving originals of the graphical objects in the collaboration space (Yu, ¶0085, ¶0090, ¶0101 – duplicates do not cause the original graphical objects to be removed. Notes can be filtered to show them with their duplicates. Additionally, a note and its duplicate can be sorted into different categories when multiple categories pertain to a given note).

Regarding claim 6, Yu discloses the elements of claim 5 above, and further discloses wherein gathering the duplicates of the graphical objects that include the attribute value for the attribute into the container includes one of: gathering, from the collaboration space, all of the duplicate graphical objects that include the attribute value for the attribute into the container; gathering, from a selected set of the duplicates of the graphical objects within the collaboration space, all of the duplicate graphical objects that include the attribute value for the attribute into the container; or gathering, from a predefined area or region within the collaboration space, all of the duplicate graphical objects that include the attribute value for the attribute into the container (Yu, Figs. 4A-4C with ¶0053, ¶0081-¶0085 – whiteboard notes are arranged under a corresponding category label based on the metadata tags. ¶0085, ¶0090, ¶0101 – Notes can be filtered to show them with their duplicates. Additionally, a note and its duplicate can be sorted into different categories when multiple categories pertain to a given note).

Regarding claim 7, Yu discloses the elements of claim 5 above, and further discloses receiving input effective to make an alteration to one or more of the duplicates of the graphical objects; and altering the one or more duplicates of the graphical objects without affecting the originals of the graphical objects in the collaboration space (Yu, ¶0048 – notes can be edited or deleted. ¶0085 – filtering out duplicate notes. ¶0085, ¶0090, ¶0101 – A note and its duplicate can be sorted into different categories when multiple categories pertain to a given note).

Regarding claim 8, Yu discloses the elements of claim 5 above, and further discloses receiving input effective to make shadow copies of the graphical objects in the collaboration space before gathering the duplicates of the graphical objects into the container, wherein gathering the duplicates of the graphical objects that include the attribute value into the container comprises gathering the shadow copies of the graphical objects in the collaboration space that include the attribute value for the attribute into the container (Yu, ¶0090, ¶0101 – additional instances of the notes are created for sorting. Instances are separate from duplicates. Duplicate notes created with the same content. ¶0013, ¶0052, ¶0073, ¶0078 – category sorting and filters defined according to user input).

Regarding claim 9, Yu discloses the elements of claim 5, and further discloses receiving input effective to select a second attribute and to specify a second attribute value of graphical objects to include in the container, wherein gathering the duplicates of the graphical objects that include the attribute value for the attribute into the container comprises gathering into the container the duplicates of the graphical objects that include both the attribute value for the attribute and the second attribute value for the second attribute (Yu, ¶0073 – multiple attributes specified for the arrangement. For example, “cats” and “red ink” as filters. Alternatively, “animals” and “feathers” as filters. ¶0085, ¶0090, ¶0101 – Notes can be filtered to show them with their duplicates).

Regarding claim 10, Yu discloses the elements of claim 5 above, and further discloses wherein the attribute includes author, shape, color, reaction, reactor, vote, tag, or keyword (Yu, ¶0054, ¶0062, ¶0085 – author, color, tag, keyword).

Regarding claim 11, Yu discloses the elements of claim 5 above, and further discloses receiving input effective to select and tag one of the graphical objects with a tag (Yu, Figs. 3A-3B with ¶0064-¶0077, ¶0125 – users create notes with metadata tags).

Regarding claim 13, Yu discloses the elements of claim 5 above, and further discloses a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that are executable by a processor device to perform or control performance of the method of claim 5 (Yu, ¶0029, ¶0038-¶0040 – processor executing instructions stored in hardware memory).

Regarding claim 14, Yu discloses a method to sort graphical objects, the method comprising: receiving input effective to select an attribute to sort graphical objects in a collaboration space (Yu, Figs. 3A-3B with ¶0064-¶0077, ¶0125 – users create notes with metadata tags. Notes are shown on the whiteboard interface. ¶0013, ¶0052, ¶0073, ¶0078 – category sorting and filters defined according to user input);
identifying unique attribute values of the attribute across the graphical objects; generating multiple containers to sort the graphical objects into, including one container for each of the unique attribute values (Yu, Figs. 4A-4C with ¶0053, ¶0081-¶0085 – notes are arranged under a corresponding category label based on the metadata tags. Multiple categories shown); 
receiving input effective to make duplicates of the graphical objects in the collaboration space (Yu, Figs. 3A-3B with ¶0064-¶0077, ¶0125 – users create notes with metadata tags. ¶0090, ¶0101 – duplicate notes created with the same content);
sorting the duplicates of the graphical objects into the containers, including sorting the duplicates of the graphical objects that include any given one of the unique attribute values for the attribute into the corresponding container (Yu, Figs. 4A-4C with ¶0053, ¶0081-¶0085, ¶0101 – notes, including duplicate notes, are arranged under a corresponding category label based on the metadata tags. Multiple categories shown);
and leaving originals of the graphical objects in the collaboration space (Yu, ¶0085, ¶0090, ¶0101 – duplicates do not cause the original graphical objects to be removed. Notes can be filtered to show them with their duplicates. Additionally, a note and its duplicate can be sorted into different categories when multiple categories pertain to a given note).

Regarding claim 15, Yu discloses the elements of claim 14 above, and further discloses wherein sorting the duplicates of the graphical objects into the containers includes one of: sorting, from the collaboration space, all of the duplicate graphical objects that have any of the unique attribute values for the attribute into the corresponding containers; sorting, from a selected set of the duplicates of the graphical objects within the collaboration space, all of the duplicates of the graphical objects that have any of the unique attribute values for the attribute into the corresponding containers; or sorting, from a predefined area or region within the collaboration space, all of the duplicate graphical objects that have any of the unique attribute values for the attribute into the corresponding containers (Yu, Figs. 4A-4C with ¶0053, ¶0081-¶0085 – whiteboard notes are arranged under a corresponding category label based on the metadata tags. Figs. 3A-3B with ¶0064-¶0077, ¶0125 – users create notes with metadata tags. Notes are shown on the whiteboard interface. ¶0013, ¶0052, ¶0073, ¶0078 – category sorting and filters defined according to user input. ¶0085, ¶0090, ¶0101 – Notes can be filtered to show them with their duplicates. Additionally, a note and its duplicate can be sorted into different categories when multiple categories pertain to a given note).

Regarding claim 16, Yu discloses the elements of claim 14 above, and further discloses receiving input effective to make an alteration to one or more of the duplicates of the graphical objects; and altering the one or more duplicates of the graphical objects without affecting the originals of the graphical objects in the collaboration space (Yu, ¶0048 – notes can be edited or deleted. ¶0085 – filtering out duplicate notes. ¶0085, ¶0090, ¶0101 – A note and its duplicate can be sorted into different categories when multiple categories pertain to a given note).

Regarding claim 17, Yu discloses the elements of claim 14 above, and further discloses receiving input effective to make shadow copies of the graphical objects in the collaboration space before sorting the duplicates of the graphical objects into the containers, wherein sorting the duplicates of the graphical objects into the containers comprises sorting the shadow copies into the containers (Yu, ¶0090, ¶0101 – additional instances of the notes are created for sorting. Instances are separate from duplicates. Duplicate notes created with the same content. ¶0013, ¶0052, ¶0073, ¶0078 – category sorting and filters defined according to user input).

Regarding claim 18, Yu discloses the elements of claim 14 above, and further discloses wherein: the unique attribute values of the attribute include a first attribute value and a second attribute value; generating multiple containers includes generating a first container for the first attribute value and a second container for the second attribute value; and sorting the duplicates of the graphical objects into the containers includes sorting the duplicates of the graphical objects that have the first attribute value for the attribute into the first container and sorting the duplicates of the graphical objects that have the second attribute value for the attribute into the second container (Yu, ¶0073 – multiple attributes specified for the arrangement. For example, “cats” and “red ink” as filters. Alternatively, “animals” and “feathers” as filters. ¶0085, ¶0090, ¶0101 – Notes can be filtered to show them with their duplicates).

Regarding claim 19, Yu discloses the elements of claim 14 above, and further discloses wherein the attribute includes author, shape, color, reaction, reactor, vote, tag, or keyword (Yu, ¶0054, ¶0062, ¶0085 – author, color, tag, keyword).

Regarding claim 20, Yu discloses the limitations of claim 14 above, and further discloses a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that are executable by a processor device to perform or control performance of the method of claim 14 (Yu, ¶0029, ¶0038-¶0040 – processor executing instructions stored in hardware memory).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coplen in view of Carleton.

Regarding claim 3, Coplen discloses the elements of claim 1 above, and further discloses applying the different visual attributes to mouse 
However, Coplen appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Carleton discloses a collaborative interface (Carleton, Abstract), including
applying the different visual attributes to mouse pointers of the different users to visually identify the user of each mouse pointer such that a mouse pointer of the first user has the first visual attribute and a mouse pointer of the second user has the second visual attribute (Carleton, Fig. 3 with 4:61-5:4 – mouse cursors have colors or labels that correspond to their owners).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the mouse interaction color identification of Coplen to include mouse pointer based on the teachings of Carleton. The motivation for doing so would have been assist users in identifying the location of focus of other users (Carleton, 4:51-5:4), and to improve immersion in the collaborative environment.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Takaike.

Regarding claim 12, Yu discloses the elements of claim 5 above, and further discloses receiving input effective to tag multiple graphical objects in the collaboration space in sequence via keyboard input 
However, Coplen appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Takaike discloses keyboard input to an interface (Takaike, Abstract), including
effective to input to multiple graphical objects in the interface in sequence via keyboard input only (Takaike, Abstract and Figs. 5, 6, and 9 with 13:35-14:48 – keyboard can be used to navigate between on screen objects to change the keyboard input focus).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the keyboard input of Yu to include enabling keyboard navigation between input focus based on the teachings of Takaike. The motivation for doing so would have been to enable the user to quickly switch input focus without having to use a separate input device (Takaike, 1:48-2:2).


Response to Arguments
Applicant's arguments filed 11/3/2022 have been fully considered but they are not persuasive.
Applicant argues that:
Therefore, Coplen appears to disclose displaying real-time interactions of users in different colors on the whiteboard and that the display of the real-time interactions can indicate locations of touches of the user, objects that the user is touching; performing an action on; and the like, current views of the user, or an attendance status of the user. However, Coplen does not appear to disclose displaying objects in such a manner that visual attributes of the objects identify the users that created the objects…

The Examiner cannot concur with the Applicant. Coplen discloses users interacting with a whiteboard to create objects (Coplen, Fig. 1 with ¶0017-¶0023, ¶0042, ¶0052). For example, the current, previous, and committed interactions from a user to create an object are shown for all users. In the example shown, the object is a “C” drawn. Other interactions such as touching or pointing are also shown. Coplen further discloses the that user’s interactions are color coded (Coplen, ¶0003, ¶0023, ¶0035). So for example, the user’s current, previous, and committed interactions to create an object are color coded. The objects that the user created continue to be displayed after creation (Coplen Figs. 1 and 2). For example the “Ink” drawing and the and “C” drawing are shown after they are created (Coplen, Figs. 1, 2, and 4 with at least ¶0021-¶0022 and ¶0034). It should be noted that Coplen additionally discloses touch input graphical objects which are created by the user and color coded (See for example Fig. 4 element 426).

Applicant argues that:
Therefore, Yu appears to disclose generating multiple instances of notes that include the same content. However, Yu appears to be silent regarding the original notes being left in the collaboration space. In contrast, claim 5 recites, in part, "gathering the duplicates of the graphical objects that include the attribute value for the attribute into the container; and leaving originals of the graphical objects in the collaboration space" and claim 14 recites, in part, "sorting the duplicates of the graphical objects into the containers, including sorting the duplicates of the graphical objects that include any given one of the unique attribute values for the attribute into the corresponding container; and leaving originals of the graphical objects in the collaboration space."

The Examiner cannot concur with the Applicant. In Yu, the duplicate are notes which are not necessarily identical in every way, but are at least duplicates in the sense of having the same content (Yu, ¶0085, ¶0090, ¶0101). The duplicates are separate notes, potentially having their own author or creation time. There is no indication that sorting the duplicate notes necessarily results in removing the original notes from the collaboration space. Yu discloses in some cases explicitly sorting and showing all such notes simultaneously (Yu, ¶0085), or sorting such notes into different categories where multiple categories apply for the content (Yu, ¶0101). In these examples, the collaboration space could include the container(s), or the collaboration space could include a separate container(s).

The remainder of applicant’s arguments with respect to rejections under prior art have been fully considered and are moot in view of the above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175